               Case 4:18-cv-02414-DMR Document 43 Filed 06/19/20 Page 1 of 1




 1

 2
                                     UNITED STATES DISTRICT COURT
 3
                                   NORTHERN DISTRICT OF CALIFORNIA
 4

 5

 6   THE CENTER FOR INVESTIGATIVE                        ) Case No. 18-cv-02414-DMR
     REPORTING and JENNIFER GOLLAN,                      )
 7                                                       ) [PROPOSED] JUDGMENT
             Plaintiffs,                                 )
 8                                                       )
        v.                                               )
 9                                                       )
     UNITED STATES DEPARTMENT OF                         )
10   LABOR,                                              )
                                                         )
11                                                       )
             Defendant.                                  )
12

13           On June 4, 2020, the Court granted Plaintiff’s cross-motion for summary judgment in part and

14 denied Defendant’s motion for summary judgment. Dkt. No. 41. In accordance with that Order, and

15 pursuant to Federal Rule of Civil Procedure 58, the Court hereby enters judgment in favor of Plaintiffs

16 and against Defendant. Within 60 days from the date of this Judgment, Defendant must produce the

17 OSHA Form 300A records identified in the search conducted on February 6, 2018 as responsive to

18 Plaintiffs’ FOIA request. The Clerk of Court shall close the file in this matter.

19           IT IS SO ORDERED.                                              ISTRIC
                                                                       TES D      TC
20                                                                   TA
                                                                                           O
                                                                S




                                                                                            U
                                                               ED




           June 19, 2020
21 Dated: __________________                               ______________________________
                                                                                             RT




                                                                                     D
                                                                            RDERE
                                                           UNIT




                                                           HON. DONNAOM.ORYU
                                                                         S
                                                                  T IS Magistrate Judge
22                                                         UnitedIStates
                                                                                                   R NIA




23
                                                                                        . Ryu
                                                                            onna M
                                                           NO




                                                                     Judge D
24
                                                                                                   FO
                                                            RT




                                                                                               LI




25
                                                                    ER
                                                               H




                                                                                           A




                                                                         N                     C
26                                                                                         F
                                                                             D IS T IC T O
                                                                                   R
27

28

     [PROPOSED] JUDGMENT
     18-cv-02414-DMR                                 1
